DETAILED ACTION
	The instant action provides corrections from a Notice of Allowance dated February 26, 2021.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Sullivan (38,329) on March 10, 2021.


The application has been amended as follows: 
15.	(Canceled)
18.	(Currently Amended) The application server of claim 17, wherein the processor system is to: delete, from the CRSM, an AVP that is associated with the deleted LRU CDRM, the deleted AVP having a value that is equal to a user ID of the LRU CDRM.


ALLOWANCE
Claims 1-5, 8-14 and 16-20 are allowed over the prior art made of record.

invention (in combination with all other features in the claims) with respect to
Independent Claims 1 and 11:
	“the CRSM includes one or more other AVPs that include user identifiers for other user systems that have sent requests to access the DBO, and corresponding attributes indicating versions of the DBO accessed by the other user systems; generate or update, in response to a received request to update the DBO, a Client Dirty Records Map (CDRM) for each of the user systems, the CDRM indicating updates to any DBOs previously requested by the requesting user system, the CDRM including the user ID of the user system in the CRSM, and a DBO ID of each DBO that the user system requested to access; and send, in response to a received request from the user system for fresh or stale status of the DBO, an invalidation message to include the CDRM of the user system; and revert the attribute indicating the version of the DBO when the DBO has been updated a threshold number of times.”

With respect to Independent Claim 20:
“the CRSM includes one or more other AVPs that include user identifiers for other user systems that have sent requests to access the DBO, and corresponding attributes indicating versions of the DBO accessed by the other user systems; generate or update, in response to a received request to update the DBO, a Client Dirty Records Map (CDRM) for each of the user systems, the CDRM including the user ID of the user system in the CRSM, and a DBO ID of each DBO that the user system requested to access; send, in 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163